                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

HSBC Bank USA, N.A., as Trustee for                CIVIL ACTION NO:
Lehman Mortgage Trust Mortgage Pass-
Through Certificates, Series 2006-7

               Plaintiff                           COMPLAINT

                        vs.                        RE: VACANT REAL PROPERTY
                                                   13 Station Road, Jonesboro, ME 04648

Drusilla L. Stevenson                              Mortgage:
                                                   August 31, 2006
                Defendant                          Book 3187, Page 119

CitiMortgage, Inc.

               Party-In-Interest

       NOW COMES the Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage

Trust Mortgage Pass-Through Certificates, Series 2006-7, by and through its attorneys, Doonan,

Graves & Longoria, LLC, and hereby complains against the Defendant, Drusilla L. Stevenson, as

follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.

   2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

       object of this litigation is a Note executed under seal currently owned and held by HSBC
   Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage Pass-Through

   Certificates, Series 2006-7, in which the Defendant, Drusilla L. Stevenson, is the obligor and

   the total amount owed under the terms of the Note is One Hundred Fifty Thousand One

   Hundred Four and 56/100 ($150,104.56) Dollars, plus attorney fees and costs associated

   with the instant action; thus, the amount in controversy exceeds the jurisdictional threshold

   of seventy-five thousand ($75,000.00) dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage Pass-Through

   Certificates, Series 2006-7 is a corporation with its principal place of business located at

   1800 Tysons Boulevard, Suite 50, Tysons, VA 22102.

5. The Defendant, Drusilla L. Stevenson, is a resident of Jacksonville, County of Onslow and

   State of North Carolina.

6. The Party-in-Interest, CitiMortgage, Inc., is located at 1000 Technology Drive, O`Fallon,

   MO 63368.
                                          FACTS

7. On August 31, 2006, by virtue of a Warranty Deed from Vergie M. Whitney, Trustee of the

   Vergie M. Whitney Revocable Trust dated February 14, 2001, which is recorded in the

   Washington County Registry of Deeds in Book 3187, Page 117, the property situated at 13

   Station Road, Jonesboro, County of Washington, and State of Maine, was conveyed to

   Drusilla L. Stevenson, being more particularly described by the attached legal description.

   See Exhibit A (a true and correct copy of the legal description is attached hereto and

   incorporated herein).

8. On August 31, 2006, Defendant, Drusilla L. Stevenson, executed and delivered to Home

   Loan Center, Inc., dba LendingTree Loans a certain Note under seal in the amount of

   $135,950.00. See Exhibit B (a true and correct copy of the Note is attached hereto and

   incorporated herein).

9. To secure said Note, on August 31, 2006, Defendant, Drusilla L. Stevenson executed a

   Mortgage Deed in favor of Mortgage Electronic Registration Systems, Inc., as nominee for

   Home Loan Center, Inc. dba LendingTree Loans, securing the property located at 13 Station

   Road, Jonesboro, ME 04648 which Mortgage Deed is recorded in the Washington County

   Registry of Deeds in Book 3187, Page 119. See Exhibit C (a true and correct copy of the

   Mortgage is attached hereto and incorporated herein).

10. The Mortgage was then assigned to Nationstar Mortgage LLC by virtue of an Assignment

   of Mortgage, dated July 16, 2013, and recorded in the Washington County Registry of

   Deeds in Book 3978, Page 72. See Exhibit D (a true and correct copy of the Assignment

   of Mortgage is attached hereto and incorporated herein).
11. The Mortgage was further assigned to Nationstar Mortgage LLC D/B/A Mr. Cooper by

   virtue of a Quitclaim Assignment, dated June 28, 2019, and recorded in the Washington

   County Registry of Deeds in Book 4569, Page 216. See Exhibit E (a true and correct copy

   of the Quitclaim Assignment is attached hereto and incorporated herein).

12. The Mortgage was then assigned to HSBC Bank USA, N.A., as Trustee for Lehman

   Mortgage Trust Mortgage Pass-Through Certificates, Series 2006-7 by virtue of an

   Assignment of Mortgage, dated September 9, 2019, and recorded in the Washington County

   Registry of Deeds in Book 4593, Page 170. See Exhibit F (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

13. On October 8, 2020, the Defendant, Drusilla L. Stevenson, was sent a Notice of

   Mortgagor's Right to Cure, as evidenced by the Certificate of Mailing (herein after referred

   to as the “Demand Letter”). See Exhibit G (a true and correct copy of the Demand Letter is

   attached hereto and incorporated herein).

14. The Demand Letter informed the Defendant, Drusilla L. Stevenson, of the payment due

   date, the total amount necessary to cure the default, and the deadline by which the default

   must be cured, which was thirty-five (35) days from receipt of the Demand Letter. See

   Exhibit G.

15. The Defendant, Drusilla L. Stevenson, failed to cure the default prior to the expiration of

   the Demand Letter.

16. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

   Pass-Through Certificates, Series 2006-7, is the present holder of the Note pursuant to

   endorsement by the previous holder (if applicable), payment of value and physical

   possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., and Simansky v. Clark,

   147 A. 205, 128 Me. 280 (1929).
17. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

   Pass-Through Certificates, Series 2006-7, is the lawful holder and owner of the Note and

   Mortgage.

18. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

   Pass-Through Certificates, Series 2006-7, hereby certifies that all steps mandated by law to

   provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 and/or the Note and

   Mortgage were strictly performed.

19. CitiMortgage, Inc. is a Party-in-Interest pursuant to a Junior Mortgage in favor of Home

   Loan Center Inc., dba LendingTree Loans, in the amount of $34,000.00, dated August 31,

   2006, and recorded in the Washington County Registry of Deeds in Book 3187, Page 136

   and is in second position behind Plaintiff's Mortgage.

20. The Junior Mortgage was assigned to CitiMortgage, Inc. by virtue of an Assignment of

   Mortgage, dated May 13, 2013, and recorded in the Washington County Registry of Deeds in

   Book 3955, Page 104.

21. The total debt owed under the Note and Mortgage as of December 24, 2020 is One

   Hundred Fifty Thousand One Hundred Four and 56/100 ($150,104.56) Dollars, which

   includes:

                  Description                                Amount
   Principal Balance                                                     $110,508.77
   Interest                                                               $16,899.90
   Late Fees                                                                 $432.81
   Escrow Advance                                                          $7,408.63
   Lender Paid Expenses                                                   $14,758.27
   Deferred Late Fees                                                          $96.18
   Grand Total                                                           $150,104.56
22. Upon information and belief, the Defendant, Drusilla L. Stevenson, is presently not in

    possession of the subject property originally secured by the Mortgage.

23. Upon information and belief, and based upon information provided by the client, the

    subject real property is vacant.

                      COUNT I – FORECLOSURE AND SALE

24. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

    Pass-Through Certificates, Series 2006-7, repeats and re-alleges paragraphs 1 through 23 as

    if fully set forth herein.

25. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

    located at 13 Station Road, Jonesboro, County of Washington, and State of Maine. See

    Exhibit A.

26. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

    Pass-Through Certificates, Series 2006-7, is the holder of the Note referenced in Paragraph

    8 pursuant to endorsement by the previous holder (if applicable) and physical possession of

    the aforesaid Note in conformity with Title 11, section 3-1201, et seq. of the Maine Revised

    Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929). As such, Plaintiff, HSBC

    Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage Pass-Through

    Certificates, Series 2006-7, has the right to foreclosure and sale upon the subject property.

27. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

    Pass-Through Certificates, Series 2006-7, is the current owner and investor of the aforesaid

    Mortgage and Note.

28. The Defendant, Drusilla L. Stevenson, is presently in default on said Mortgage and Note,

    having failed to make the monthly payment due December 1, 2018, and all subsequent

    payments, and, therefore, has breached the condition of the aforesaid Mortgage and Note.
29. The total debt owed under the Note and Mortgage as of December 24, 2020 is One

   Hundred Fifty Thousand One Hundred Four and 56/100 ($150,104.56) Dollars, which

   includes:

                   Description                               Amount
   Principal Balance                                                     $110,508.77
   Interest                                                               $16,899.90
   Late Fees                                                                 $432.81
   Escrow Advance                                                          $7,408.63
   Lender Paid Expenses                                                   $14,758.27
   Deferred Late Fees                                                         $96.18
   Grand Total                                                           $150,104.56


30. The record established through the Washington County Registry of Deeds indicates that

   there are no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.

31. By virtue of the Defendant, Drusilla L. Stevenson's breach of condition, the Plaintiff hereby

   demands a foreclosure and sale on said real estate.

32. Notice in conformity with 14 M.R.S.A. §6111 and/or the Note and Mortgage was sent to

   the Defendant, Drusilla L. Stevenson, on October 8, 2020, evidenced by the Certificate of

   Mailing. See Exhibit G.

33. The Defendant, Drusilla L. Stevenson, is not in the Military as evidenced by the attached

   Exhibit H.

                          COUNT II – BREACH OF NOTE

34. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

   Pass-Through Certificates, Series 2006-7, repeats and re-alleges paragraphs 1 through 33 as

   if fully set forth herein.
35. On August 31, 2006, the Defendant, Drusilla L. Stevenson, executed under seal and

   delivered to Home Loan Center, Inc., dba LendingTree Loans a certain Note in the amount

   of $135,950.00. See Exhibit B.

36. The Defendant, Drusilla L. Stevenson, is in default for failure to properly tender the

   December 1, 2018 payment and all subsequent payments. See Exhibit G.

37. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

   Pass-Through Certificates, Series 2006-7, is the proper holder of the Note and is entitled to

   enforce the terms and conditions of the Note due to its breach by the Defendant, Drusilla

   L. Stevenson.

38. The Defendant, Drusilla L. Stevenson, having failed to comply with the terms of the Note

   and Mortgage, is in breach of both the Note and the Mortgage.

39. The Defendant Drusilla L. Stevenson's breach is knowing, willful, and continuing.

40. The Defendant Drusilla L. Stevenson's breach has caused Plaintiff HSBC Bank USA, N.A.,

   as Trustee for Lehman Mortgage Trust Mortgage Pass-Through Certificates, Series 2006-7

   to suffer actual damages, including, but not limited to money lent, interest, expectancy

   damages, as well as attorney's fees and costs.

41. The total debt owed under the Note and Mortgage as of December 24, 2020, if no

   payments are made, is One Hundred Fifty Thousand One Hundred Four and 56/100

   ($150,104.56) Dollars, which includes:
                   Description                                Amount
   Principal Balance                                                     $110,508.77
   Interest                                                               $16,899.90
   Late Fees                                                                    $432.81
   Escrow Advance                                                           $7,408.63
   Lender Paid Expenses                                                   $14,758.27
   Deferred Late Fees                                                            $96.18
   Grand Total                                                           $150,104.56


42. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note including interest, plus costs and expenses, including attorney fees.

COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

43. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

   Pass-Through Certificates, Series 2006-7, repeats and re-alleges paragraphs 1 through 42 as

   if fully set forth herein.

44. By executing, under seal, and delivering the Note, the Defendant, Drusilla L. Stevenson,

   entered into a written contract with Home Loan Center, Inc., dba LendingTree Loans who

   agreed to loan the amount of $135,950.00 to the Defendant. See Exhibit B.

45. As part of this contract and transaction, the Defendant, Drusilla L. Stevenson, executed the

   Mortgage to secure the Note and the subject property. See Exhibit C.

46. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

   Pass-Through Certificates, Series 2006-7, is the proper holder of the Note and successor-in-

   interest to Home Loan Center, Inc., dba LendingTree Loans, and has performed its

   obligations under the Note and Mortgage.
47. The Defendant, Drusilla L. Stevenson, breached the terms of the Note and Mortgage by

   failing to properly tender the December 1, 2018 payment and all subsequent payments. See

   Exhibit G.

48. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

   Pass-Through Certificates, Series 2006-7, is the proper holder of the Note, and is entitled to

   enforce the terms and conditions of the Note due to its breach by the Defendant, Drusilla

   L. Stevenson.

49. The Defendant, Drusilla L. Stevenson, having failed to comply with the terms of the Note

   and Mortgage, is in breach of contract.

50. The Defendant, Drusilla L. Stevenson, is indebted to HSBC Bank USA, N.A., as Trustee for

   Lehman Mortgage Trust Mortgage Pass-Through Certificates, Series 2006-7 in the sum of

   One Hundred Fifty Thousand One Hundred Four and 56/100 ($150,104.56) Dollars, for

   money lent by the Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust

   Mortgage Pass-Through Certificates, Series 2006-7, to the Defendant.

51. Defendant Drusilla L. Stevenson's breach is knowing, willful, and continuing.

52. Defendant Drusilla L. Stevenson's breach has caused Plaintiff, HSBC Bank USA, N.A., as

   Trustee for Lehman Mortgage Trust Mortgage Pass-Through Certificates, Series 2006-7, to

   suffer actual damages, including, but not limited to money lent, interest, expectancy damages,

   as well as attorney's fees and costs.

53. The total debt owed under the Note and Mortgage as of December 24, 2020, if no

   payments are made, is One Hundred Fifty Thousand One Hundred Four and 56/100

   ($150,104.56) Dollars, which includes:
                    Description                               Amount
   Principal Balance                                                      $110,508.77
   Interest                                                                $16,899.90
   Late Fees                                                                  $432.81
   Escrow Advance                                                            $7,408.63
   Lender Paid Expenses                                                    $14,758.27
   Deferred Late Fees                                                           $96.18
   Grand Total                                                            $150,104.56


54. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note and Mortgage, and for money had and received, including interest, plus costs and

   expenses, including attorney fees.

                         COUNT IV – QUANTUM MERUIT

55. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

   Pass-Through Certificates, Series 2006-7, repeats and re-alleges paragraphs 1 through 54 as

   if fully set forth herein.

56. Home Loan Center, Inc., dba LendingTree Loans, predecessor-in-interest to HSBC Bank

   USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage Pass-Through Certificates,

   Series 2006-7, loaned Defendant, Drusilla L. Stevenson, $135,950.00. See Exhibit B.

57. The Defendant, Drusilla L. Stevenson, is in default for failure to properly tender the

   December 1, 2018 payment and all subsequent payments. See Exhibit G.

58. As a result of the Defendant Drusilla L. Stevenson's failure to perform under the terms of

   their obligation, the Defendant, should be required to compensate the Plaintiff, HSBC Bank

   USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage Pass-Through Certificates,

   Series 2006-7.
   59. As such, the Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust

       Mortgage Pass-Through Certificates, Series 2006-7, is entitled to relief under the doctrine of

       quantum meruit.

                            COUNT V –UNJUST ENRICHMENT

   60. The Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage

       Pass-Through Certificates, Series 2006-7, repeats and re-alleges paragraphs 1 through 59 as

       if fully set forth herein.

   61. Home Loan Center, Inc., dba LendingTree Loans, predecessor-in-interest to HSBC Bank

       USA, N.A., as Trustee for Lehman Mortgage Trust Mortgage Pass-Through Certificates,

       Series 2006-7, loaned the Defendant, Drusilla L. Stevenson, $135,950.00. See Exhibit B.

   62. The Defendant, Drusilla L. Stevenson, has failed to repay the loan obligation.

   63. As a result, the Defendant, Drusilla L. Stevenson, has been unjustly enriched to the

       detriment of the Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust

       Mortgage Pass-Through Certificates, Series 2006-7 as successor-in-interest to Home Loan

       Center, Inc., dba LendingTree Loans by having received the aforesaid benefits and money

       and not repaying said benefits and money.

   64. As such, the Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust

       Mortgage Pass-Through Certificates, Series 2006-7, is entitled to relief.

                                    PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust

Mortgage Pass-Through Certificates, Series 2006-7, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322;
b) Grant possession to the Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage

   Trust Mortgage Pass-Through Certificates, Series 2006-7, upon the expiration of the period

   of redemption;

c) Find that the Defendant, Drusilla L. Stevenson, is in breach of the Note by failing to make

   payment due as of December 1, 2018, and all subsequent payments;

d) Find that the Defendant, Drusilla L. Stevenson, is in breach of the Mortgage by failing to

   make payment due as of December 1, 2018, and all subsequent payments;

e) Find that the Defendant, Drusilla L. Stevenson, entered into a contract for a sum certain in

   exchange for a security interest in the subject property;

f) Find that the Defendant, Drusilla L. Stevenson, is in breach of contract by failing to comply

   with the terms and conditions of the Note and Mortgage by failing to make the payment

   due December 1, 2018 and all subsequent payments;

g) Find that the Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust

   Mortgage Pass-Through Certificates, Series 2006-7, is entitled to enforce the terms and

   conditions of the Note and Mortgage;

h) Find that by virtue of the money retained by the Defendant, Drusilla L. Stevenson has been

   unjustly enriched at the Plaintiff ’s expense;

i) Find that such unjust enrichment entitles the Plaintiff, HSBC Bank USA, N.A., as Trustee

   for Lehman Mortgage Trust Mortgage Pass-Through Certificates, Series 2006-7, to

   restitution;

j) Find that the Defendant, Drusilla L. Stevenson, is liable to the Plaintiff, HSBC Bank USA,

   N.A., as Trustee for Lehman Mortgage Trust Mortgage Pass-Through Certificates, Series

   2006-7, for money had and received;

k) Find that the Defendant, Drusilla L. Stevenson, is liable to the Plaintiff for quantum meruit;
l) Find that the Defendant, Drusilla L. Stevenson, has appreciated and retained the benefit of

   the Mortgage and the subject property;

m) Find that it would be inequitable for the Defendant, Drusilla L. Stevenson, to continue to

   appreciate and retain the benefit of the Mortgage, Note and subject property without

   recompensing the appropriate value;

n) Find that the Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust

   Mortgage Pass-Through Certificates, Series 2006-7, is entitled to restitution for this benefit

   from the Defendant, Drusilla L. Stevenson;

o) Determine the amount due on said Mortgage and Note, including principal, interest,

   reasonable attorney’s fees and court costs;

p) Additionally, issue a money judgment against the Defendant, Drusilla L. Stevenson, and in

   favor of the Plaintiff, HSBC Bank USA, N.A., as Trustee for Lehman Mortgage Trust

   Mortgage Pass-Through Certificates, Series 2006-7, in the amount of One Hundred Fifty

   Thousand One Hundred Four and 56/100 ($150,104.56) Dollars, the total debt owed under

   the Note plus interest and costs including attorney’s fees and costs;

q) For such other and further relief as this Honorable Court deems just and equitable.

   Dated: December 2, 2020
                                                   Respectfully Submitted,
                                                   HSBC Bank USA, N.A., as Trustee for
                                                   Lehman Mortgage Trust Mortgage Pass-
                                                   Through Certificates, Series 2006-7,
                                                   By its attorneys,
                                                   /s/ John A. Doonan, Esq.
                                                   /s/ Reneau J. Longoria, Esq.
                                                   John A. Doonan, Esq., Bar No. 3250
                                                   Reneau J. Longoria, Esq., Bar No. 5746
                                                   Attorneys for Plaintiff
                                                   Doonan, Graves & Longoria, LLC
                                                   100 Cummings Center, Suite 225D
                                                   Beverly, MA 01915
                                                   (978) 921-2670
                                                   JAD@dgandl.com
